Citation Nr: 0023683	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  97-27 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness manifested by fatigue and joint pain.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



REMAND

The veteran served on active duty from July 1983 to May 1986 
and from November 1990 to May 1991.  He served in Southwest 
Asia from January 2 to April 19, 1991.

This appeal arose from a February 1997 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA), 
Regional Office (RO).  The Montgomery, Alabama RO issued a 
decision in August 1997 which continued to deny the benefits 
sought on appeal.  In January 1999, a decision was rendered 
which confirmed the previous denials.  On September 20, 1999, 
the Board of Veterans' Appeals (Board) issued a decision 
which denied entitlement to the benefits noted above.  

On May 20, 2000, a Joint Motion for Remand was filed which 
requested that decision of the Board concerning the two 
issues noted above be vacated and remanded to the Board for 
further consideration.  On May 31, 2000, an Order of the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter "the Court"), was issued which instructed 
that the September 1999 Board decision concerning the issues 
noted above be vacated and which ordered that the case be 
remanded for action consistent with its order.  Copies of the 
Joint Motion for Remand and the Court's Order have been 
associated with the claims file.

According to the applicable criteria, an appellant has 90 
days from the date of mailing of the notification of 
certification of the appeal to the Board in which to submit 
additional evidence directly to the Board.  38 C.F.R. 
§ 20.1304(a) (1999).  Any evidence submitted prior to the 
expiration of this 90 day period, must be referred to the RO 
for review and the preparation of a supplemental statement of 
the case, unless this right is waived by the appellant or by 
the representative.  38 C.F.R. § 20.1304(c) (1999).

In the instant case, the veteran's representative was sent a 
letter dated July 3, 2000 that informed him that the 
veteran's case had been transferred to the Board.  He was 
told that he had 90 days from the date of this letter in 
which to submit additional evidence to the Board; however, if 
the Board was to be able to review any evidence without first 
referring it to the RO, he was told that it had to be 
accompanied by a written waiver of RO consideration.  On 
August 4, 2000, within the 90 day period to do so, the 
veteran's representative submitted a statement from the 
veteran's treating physician.  However, there was no waiver 
of RO consideration of this evidence included.  Therefore, in 
order to ensure due process, this case must be referred to 
the RO so that this additional evidence may be considered.

Further review of the evidence also indicates that there 
appears to be a difference of opinion as to the cause of the 
veteran's complaints of fatigue and joint pain.  For example, 
A VA examination performed in October 1997 noted that the 
source of the complaints was unknown, but did not appear to 
be related to his HIV status.  However, the VA examination 
conducted November 1998 indicated that his complaints were 
consistent with either his HIV status or his diagnosis of 
hepatitis C.  Given that the veteran has claimed that his 
fatigue and joint pains are an undiagnosed illness related to 
his service in the Persian Gulf, it is essential to resolve 
any differences as to the possible etiology of these 
complaints.  See Ussery v. Brown, 8 Vet. App. 64 (1995).

Finally, the veteran has alleged that he has been rendered 
unemployable by his service-connected disabilities.  He is 
currently service-connected for hypertension (10 percent); 
chronic sinusitis (10 percent) and acne (10 percent).  
However, there is no opinion of record as to the affect that 
the veteran's service-connected disabilities have upon his 
ability to work.  See Friscia v. Brown, 7 Vet. App. 294 
(1995); Gary v. Brown, 7 Vet. App. 229 (1994).

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran a 
complete VA general medical examination, 
to include all special examinations 
deemed necessary, in order to ascertain 
the etiology of the veteran's complaints 
of fatigue and joint pain.  Specifically, 
it should be determined whether these 
complaints are attributable to his HIV 
status or his hepatitis C or to any other 
diagnosed disorder.  If these complaints 
cannot be attributed to any diagnosed 
disorder, the examiner(s) should so 
state.  The examiner(s) should also 
render an opinion as to the affect that 
his service-connected disorders have upon 
his ability to work.  The claims folder 
must be made available to the examiner(s) 
to review in conjunction with the 
examination(s), and the examiner(s) 
is(are) asked to indicate in the 
examination report(s) that the claim file 
has been reviewed.

A complete rationale for all opinions 
expressed must be provided.

2.  The RO should review all evidence of 
record and readjudicate the veteran's 
claims for entitlement to service 
connection for an undiagnosed illness 
manifested by fatigue and joint pain and 
entitlement to a total rating based on 
individual unemployability due to 
service-connected disabilities.  If the 
decisions remain adverse to the 
appellant, he and his representative 
should be provided an appropriate 
supplemental statement of the case, and 
an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examinations do not include all tests 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




